Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 11/01/2021.

Cancelled Claims
Claims 2 and 12 have been cancelled.

Allowed Claims
Claims 1, 3-11, and 13-22 are allowed, renumbered 1-10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches the details of a method/system capable of “…identifying a partial region of the computer image based on transmission information; processing a subset of the rendering results, the subset corresponding to the identified partial region of the computer image; and transmitting, at a particular time, the processed subset of the rendering results to the client terminal via the communication channel, wherein the transmission information comprises information regarding data size of one or more prior transmissions to the client terminal via the communication channel, and wherein identifying the partial region comprises identifying the partial region based on the information regarding the data size of the one or more prior transmissions”, including different combination of features recited in the claims, as filed by applicants on 11/01/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914. The examiner can normally be reached Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 27, 2021